Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, the language, “low odor polyether polyol”, renders the claims indefinite, because it is unclear what constitutes “low odor”.  The examiner has reviewed the specification; however, it is unclear what amount or level of aldehydes render the polyol being “low odor”.
	Secondly, with respect to claim 1, the language, “the excess aldehyde trapping agent”, lacks antecedent basis.  Furthermore, it is unclear from the language of the claims that an excess of the trapping agent is mandated; therefore, it is unclear if or to what extent step c) is mandated.
	Thirdly, with respect to claims 6 and 8, the language, “said step b)” and “said step c)”, lacks antecedent basis, because claim 1 fails to specifically use the language, “step b)” and “step c)”.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2006/0141236 A1) in view of George et al. (US 2013/0203880 A1).
	Nakamura et al. disclose reducing aldehyde emissions from polyurethanes by adding hydrazine, in amounts that meet that claimed, into polyols, including polyether polyols, to be used to produce polyurethanes, and reacting the hydrazine with the aldehydes present within the polyols.  The reference further discloses reaction conditions that meet those claimed.  See abstract and paragraphs [0014], [0032], [0040], [0042]-[0044], [0086], and [0087].  The reduction of the aldehyde content yields a low odor polyol.
5.	Though the primary reference fails to disclose the removal of excess aldehyde trapping agent, corresponding to applicants’ step c), the primary reference discloses within paragraph [0042] that the remaining amount of hydrazine is fixed to the polyurethane, which would be expected since hydrazine is reactive with isocyanates; however, one wishing to remove excess hydrazine from the polyol prior to reaction to form the polyurethane would have been motivated to remove the hydrazine by reacting .
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765